             Case 1:20-cv-00651-GLS-DJS Document 87-7 Filed 10/20/20 Page 1 of 29




  Reopening
  New York
                                                        This guidance is intended to address all types of public and private (both secular and non-secular)
Guidelines for In-Person Instruction                    elementary (including pre-kindergarten), middle, and high schools authorized to provide in-person
                                                        instruction. In addition to the requirements described herein, school districts, boards of cooperative
at Pre-K to Grade 12 Schools                            educational services (BOCES), charter schools, and private schools must develop and submit plans to
                                                        the New York State Department of Health (DOH) and the New York State Education Department
                                                        (NYSED), or the State University of New York (SUNY) for charter schools authorized by SUNY, for
                                                        reopening and operating during the COVID-19 public health emergency. Please see “Interim COVID-19
                                                        Guidance for Pre-K to Grade 12 Schools” and “Checklist for Pre-K to Grade 12 School Reopening Plans”
                                                        for more information.
                                                        During the COVID-19 public health emergency, district superintendents (for school districts and BOCES)
                                                        and heads of school (for private and charter schools) are accountable for staying current with any
                                                        updates to local, state, and federal requirements related to Pre-K to Grade 12 education and activities,
                                                        and incorporating those changes into their operations.


                        Mandatory                                                        Recommended Best Practices
                           Ensure that social distancing (of at least 6 ft. or a              Face coverings are strongly recommended at all times,
   Social Distancing       physical barrier) is maintained between individuals                except for meals and classroom instruction with social
   and Face Coverings      while in school facilities and on school grounds,                  distancing. Consider requiring face coverings even during
                           including in the cafeteria, unless safety or the core              instruction, especially in areas with higher community
                           activity (e.g. moving equipment, using an elevator,                infection rates.
                           traveling in common areas) requires a shorter distance
                           or individuals are of the same household.                          Develop plans for face covering breaks for students when
                                                                                              they can socially distance, particularly if the reopening
                           If social distancing is not possible, individuals must wear        plan requires face covering usage at all time.
                           acceptable face coverings; excluding students who are
                           unable to medically tolerate a face covering.                      Consider assistance to students who may have difficulty in
                                                                                              adapting to wearing a face covering.
                           Be prepared to don a face covering if another person
                           unexpectedly cannot socially distance; for this reason,            Faculty may use alternate PPE (i.e. face coverings that are
                           individuals – including students – must wear face                  transparent at or around the mouth) for instruction that
                           coverings in common areas, such as entrances/exits,                requires visualization of the movement of the lips and/or
                           lobbies, and when traveling around the school.                     mouths (e.g. speech therapy). These coverings may also
                                                                                              be used for certain students (e.g. hearing impaired) who
                           Acceptable face coverings for COVID-19 include but are             benefit from seeing more of the face of faculty/staff.
                           not limited to cloth-based face coverings and surgical
                           masks that cover both the mouth and nose.                          Consider staggered arrival and pick-up times to facilitate
                                                                                              proper social distancing, and assign lockers by cohort or
                           Provide acceptable face coverings to faculty and staff             eliminate their use.
                           who directly interact with students or members of the
                           public while at work at no cost to faculty/staff; and              Modify or reconfigure spaces and/or restrict the use of
                           provide face coverings to any student who does not                 classrooms and other places where students, faculty, and
                           have their own, at no cost to the student.                         staff congregate, so that individuals are at least 6 ft. apart
                                                                                              in all directions (e.g. side-to-side and when facing one
                           Train all students, faculty, and staff on how to                   another), or separated by physical barriers, and are not
                           adequately put on, take, off clean (as applicable), and            sharing workstations without cleaning and disinfection
                           discard PPE.                                                       between use.

                           Students must wear a face covering to ride the school              Ensure a distance of 12 ft. between individuals while
                           bus and wear it while entering, exiting, and seated.               participating in activities that require projecting the voice
                                                                                              (e.g. singing), playing a wind instrument, or participating
                           Ensure social distancing while eating in the school                in aerobic activity (e.g. gym classes).
                           cafeteria; if not possible, serve meals in alternate areas
                           or staggered meal periods.                                         On school buses, maintain social distancing unless
                                                                                              members of the same household.
                           Prohibit sharing of food and beverages (e.g. buffet style
                           meals, snacks), unless individuals are members of the
                           same household.


                        WEAR A MASK.                        GET         TESTED.                 SAVE LIVES.
              Case 1:20-cv-00651-GLS-DJS Document 87-7 Filed 10/20/20 Page 2 of 29




  Reopening
  New York
                                         This guidance is intended to address all types of public and private (both secular and non-secular)
Guidelines for In-Person Instruction     elementary (including pre-kindergarten), middle, and high schools authorized to provide in-person
                                         instruction. In addition to the requirements described herein, school districts, boards of cooperative
at Pre-K to Grade 12 Schools             educational services (BOCES), charter schools, and private schools must develop and submit plans to
                                         the New York State Department of Health (DOH) and the New York State Education Department
                                         (NYSED), or the State University of New York (SUNY) for charter schools authorized by SUNY, for
                                         reopening and operating during the COVID-19 public health emergency. Please see “Interim COVID-19
                                         Guidance for Pre-K to Grade 12 Schools” and “Checklist for Pre-K to Grade 12 School Reopening Plans”
                                         for more information.
                                         During the COVID-19 public health emergency, district superintendents (for school districts and BOCES)
                                         and heads of school (for private and charter schools) are accountable for staying current with any
                                         updates to local, state, and federal requirements related to Pre-K to Grade 12 education and activities,
                                         and incorporating those changes into their operations.


                          Mandatory                                     Recommended Best Practices
   Gatherings and                                                              Consider measures that can be implemented to decrease
                                                                               density and congregation in school facilities and on school
   Operational Activity                                                        grounds, when possible, such as:
                                                                               • Finding alternative spaces in the community to allow
                                                                                   for more in-person instruction;
                                                                               • Adjusting class or work hours, where appropriate;
                                                                               • Limiting in-person presence to only those staff who
                                                                                   are necessary to be at school during school hours;
                                                                               • Maintaining or increasing remote workforce to
                                                                                   accommodate social distancing guidelines;
                                                                               • Staggering schedules and allowing more time
                                                                                   between classes to reduce congestion; and/or
                                                                               • Shifting design of class schedules.

                                                                               Place students in pre-assigned, self-contained cohorts
                                                                               with reasonable group size limits set forth in the school’s
                                                                               plan, to the extent practicable to limit potential exposure,
                                                                               particularly for younger students.
                                                                               • Prevent intermingling across cohorts, to the extent
                                                                                    possible (e.g. 10 ft. of distance or physical barrier).
                                                                               • Ensure cohorts contain the same students for the
                                                                                    duration of the COVID-19 public health emergency.
                                                                               • Faculty may instruct more than one cohort so long as
                                                                                    appropriate social distancing is maintained.

                                                                               Reduce bi-directional foot traffic using tape or signs with
                                                                               arrows, and post signage/distance markers denoting 6 ft.
                                                                               of distance in commonly used areas and areas where lines
                                                                               are formed or people congregate (e.g. outdoor spaces,
                                                                               class rooms, cafeterias, health screening stations).

                                                                               Determine which facilities (e.g. libraries) will be closed to
                                                                               the public (i.e. not students, faculty, or staff), or offer
                                                                               limited, specific hours to members of the general public.

                                                                               Establish designated areas for student drop-off and pick-
                                                                               up, limiting contact and entry of parents/legal guardians
                                                                               into the building, to the greatest extent possible.

                                                                               Limit the sharing of objects, such as laptops, notebooks,
                                                                               touchscreens, writing utensils, chalk and dry erase boards,
                                                                               musical instruments, tools, and toys, as well as the
                                                                               touching of shared surfaces, such as conference tables.


                          WEAR A MASK.      GET        TESTED.                   SAVE LIVES.
              Case 1:20-cv-00651-GLS-DJS Document 87-7 Filed 10/20/20 Page 3 of 29




  Reopening
  New York
                                                        This guidance is intended to address all types of public and private (both secular and non-secular)
Guidelines for In-Person Instruction                    elementary (including pre-kindergarten), middle, and high schools authorized to provide in-person
                                                        instruction. In addition to the requirements described herein, school districts, boards of cooperative
at Pre-K to Grade 12 Schools                            educational services (BOCES), charter schools, and private schools must develop and submit plans to
                                                        the New York State Department of Health (DOH) and the New York State Education Department
                                                        (NYSED), or the State University of New York (SUNY) for charter schools authorized by SUNY, for
                                                        reopening and operating during the COVID-19 public health emergency. Please see “Interim COVID-19
                                                        Guidance for Pre-K to Grade 12 Schools” and “Checklist for Pre-K to Grade 12 School Reopening Plans”
                                                        for more information.
                                                        During the COVID-19 public health emergency, district superintendents (for school districts and BOCES)
                                                        and heads of school (for private and charter schools) are accountable for staying current with any
                                                        updates to local, state, and federal requirements related to Pre-K to Grade 12 education and activities,
                                                        and incorporating those changes into their operations.


                        Mandatory                                                      Recommended Best Practices
   Hygiene, Cleaning,      Adhere to hygiene, cleaning, and disinfection                      Place hand sanitizer in convenient locations (e.g. building,
                           requirements from the Centers for Disease Control and              classroom, and cafeteria entrances/exits), and install
   and Disinfection        Prevention (CDC) and Department of Health (DOH) and                touch-free dispensers where possible.
                           maintain logs that include the date, time, and scope of
                           cleaning and disinfection. Identify cleaning and                   Place receptacles around the school for disposal of soiled
                           disinfection frequency for each facility type and assign           items, including PPE.
                           responsibility.
                                                                                              Ensure that cleaning and disinfection are the primary
                           Train all students, faculty, and staff on proper hand and          responsibility of the school’s custodial staff, but provide
                           respiratory hygiene.                                               appropriate cleaning and disinfection supplies to faculty
                                                                                              and staff:
                           Provide and maintain hand hygiene stations, including              • Provide disposable wipes so that commonly used
                           handwashing with soap, running warm water, and                         surfaces (e.g. keyboards, desks, remote controls) can
                           disposable paper towels, as well as an alcohol-based                   be wiped down before/after use.
                           hand sanitizer containing 60% or more alcohol for areas            • Install touch-free amenities, or make hand sanitizer
                           where handwashing is not feasible.                                     available near high-touch surfaces (trash receptacles,
                                                                                                  paper towel dispensers).
                           Conduct regular cleaning and disinfection of facilities            • Close water drinking fountains (unless configured as
                           and more frequent cleaning and disinfection for high-                  bottle refilling stations) and encourage individuals to
                           risk areas used by many individuals and for frequently                 bring their own water bottles or use disposable cups.
                           touched surfaces, including desks and cafeteria tables.
                           Refer to Department of Environmental Conservation                  Best practices to implement in shared (communal)
                           (DEC) products identified by the Environmental                     bathrooms include but are not limited to:
                           Protection Agency (EPA) as effective against COVID-19.             • Install physical barriers between toilets and sinks if 6
                                                                                                  ft. of separation isn’t feasible.
                           Ensure regular cleaning and disinfection of restrooms              • Use paper towel dispensers in lieu of air dryers.
                           and that distancing rules are adhered to.
                                                                                              Clean and disinfect high touch surfaces between each
                           Provide for the cleaning and disinfection of exposed               individual's use, if shared. If cohorts are used, clean and
                           areas in the event an individual is confirmed to have              disinfection can take place between each cohort's use.
                           COVID-19, with such cleaning and disinfection to
                           include, at a minimum, all heavy transit areas and high-
                           touch surfaces. Refer to CDC guidelines.




                        WEAR A MASK.                       GET        TESTED.                   SAVE LIVES.
             Case 1:20-cv-00651-GLS-DJS Document 87-7 Filed 10/20/20 Page 4 of 29




  Reopening
  New York
                                                      This guidance is intended to address all types of public and private (both secular and non-secular)
Guidelines for In-Person Instruction                  elementary (including pre-kindergarten), middle, and high schools authorized to provide in-person
                                                      instruction. In addition to the requirements described herein, school districts, boards of cooperative
at Pre-K to Grade 12 Schools                          educational services (BOCES), charter schools, and private schools must develop and submit plans to
                                                      the New York State Department of Health (DOH) and the New York State Education Department
                                                      (NYSED), or the State University of New York (SUNY) for charter schools authorized by SUNY, for
                                                      reopening and operating during the COVID-19 public health emergency. Please see “Interim COVID-19
                                                      Guidance for Pre-K to Grade 12 Schools” and “Checklist for Pre-K to Grade 12 School Reopening Plans”
                                                      for more information.
                                                      During the COVID-19 public health emergency, district superintendents (for school districts and BOCES)
                                                      and heads of school (for private and charter schools) are accountable for staying current with any
                                                      updates to local, state, and federal requirements related to Pre-K to Grade 12 education and activities,
                                                      and incorporating those changes into their operations.


                     Mandatory                                                       Recommended Best Practices
                         Affirm you have reviewed and understand the State-                 Designate coordinators to be the main contact upon the
   Communication         issued guidance and submit reopening plans prior to                identification of positive cases and who are responsible
                         reopening. The State will decide on reopening dates for            for subsequent communication. Coordinators should be
                         Pre-K through Grade 12 schools in early August 2020.               responsible for answering questions from students,
                                                                                            faculty, staff, and parents/legal guardians regarding the
                         Conspicuously post completed reopening plans at the                COVID-19 public health emergency and plans
                         school and on the school website for faculty, staff,               implemented by the school.
                         students, and parents/legal guardians to access.                   • If possible, coordinators should also work closely with
                                                                                                 local health departments and other schools to
                         Engage with school stakeholders and community                           monitor public health conditions and jointly develop
                         members when developing reopening plans.                                monitoring strategies.

                         Develop a communications plan for students, parents/
                         legal guardians, staff, and visitors.

                         Encourage all students, faculty, staff and visitors to
                         adhere to CDC/DOH guidance regarding the use of PPE,
                         specifically face coverings, when distance of 6 ft. can’t
                         be maintained, through verbal communication and
                         signage.

                         Train all students, faculty, and staff how to follow new
                         COVID-19 protocols safely and correctly, including but
                         not limited to hand hygiene, proper face covering
                         wearing, social distancing, and respiratory hygiene.

                         Implement mandatory health screenings, including                   Conduct screening remotely (e.g. by electronic survey,
   Screening and         temperature checks, of students, faculty, staff, and,              digital application, or telephone, which may involve the
   Tracking              where applicable, contractors, vendors, and visitors.              parent/legal guardian), before the individual reports to
                                                                                            school, to the extent possible.
                         Conduct temperature checks for all individuals every
                         day – ideally, at home, prior to departing to school –             Refer to CDC guidance on “Symptoms of Coronavirus” for
                         before entering any school facility.                               the most up to date information on symptoms associated
                                                                                            with COVID-19. Note that the manifestation of COVID-19
                         Ensure that personnel performing in-person screening               in children, although similar, is not always the same as
                         activities are appropriately protected from exposure.              that for adults. Children may be less likely to present with
                                                                                            fever as an initial symptom, and may only have
                                                                                            gastrointestinal tract symptoms, which should be taken
                                                                                            into consideration during the screening process




                    WEAR A MASK.                          GET        TESTED.                  SAVE LIVES.
              Case 1:20-cv-00651-GLS-DJS Document 87-7 Filed 10/20/20 Page 5 of 29




  Reopening
  New York
                                                       This guidance is intended to address all types of public and private (both secular and non-secular)
Guidelines for In-Person Instruction                   elementary (including pre-kindergarten), middle, and high schools authorized to provide in-person
                                                       instruction. In addition to the requirements described herein, school districts, boards of cooperative
at Pre-K to Grade 12 Schools                           educational services (BOCES), charter schools, and private schools must develop and submit plans to
                                                       the New York State Department of Health (DOH) and the New York State Education Department
                                                       (NYSED), or the State University of New York (SUNY) for charter schools authorized by SUNY, for
                                                       reopening and operating during the COVID-19 public health emergency. Please see “Interim COVID-19
                                                       Guidance for Pre-K to Grade 12 Schools” and “Checklist for Pre-K to Grade 12 School Reopening Plans”
                                                       for more information.
                                                       During the COVID-19 public health emergency, district superintendents (for school districts and BOCES)
                                                       and heads of school (for private and charter schools) are accountable for staying current with any
                                                       updates to local, state, and federal requirements related to Pre-K to Grade 12 education and activities,
                                                       and incorporating those changes into their operations.


                       Mandatory                                                      Recommended Best Practices
                          Use a daily screening questionnaire for faculty and staff          Remind parents/guardians that students may not attend
   Screening and          reporting to school; and periodically use a                        school if they have had a temperature of greater than
   Tracking (cont'd)      questionnaire for students, particularly younger                   100.0°F at any time in the past 14 days, even if a fever-
                          students, who may require the assistance of their                  reducing medication was administered and the student
                          parent/legal guardian to answer. The questionnaire                 no longer has a fever.
                          should determine whether the individual has:
                             a) Knowingly been in close or proximate contact in              Implement health screening practices for unscheduled
                                   the past 14 days with anyone who has tested               visitors (e.g. members of the public allowed to use school
                                   positive through a diagnostic test for COVID-19           grounds).
                                   or who has or had symptoms of COVID-19;
                             b) Tested positive through a diagnostic test for                If feasible, offer optional contact tracing and tracking
                                   COVID-19 in the past 14 days;                             technology (e.g. mobile applications) to streamline
                             c)    Has experienced any symptoms of COVID-19,                 contact tracing/communication processes.
                                   including a temperature of greater than
                                   100.0°F, in the past 14 days; and/or                      Partner with local health departments to train older
                             d) Has traveled internationally or from a state                 students, faculty, and staff to undertake contract tracing
                                   with widespread community transmission of                 efforts for populations in school facilities and on school
                                   COVID-19 per the New York State Travel                    grounds, where feasible.
                                   Advisory in the past 14 days.
                                                                                             Refer to DOH’s “Interim Guidance for Public and Private
                          Any individual who screens positive for COVID-19                   Employees Returning to Work Following COVID-19
                          exposure or symptoms, or who presents with a                       Infection or Exposure” regarding protocols for faculty and
                          temperature greater than 100.0°F, must not be allowed              staff seeking to return to work or class after a suspected
                          to enter the school if screened outside, and must be               or confirmed case of COVID-19 or after they’ve had
                          immediately sent home with instructions to contact                 close/proximate contact with a person with COVID-19.
                          their health care provider for assessment and testing.
                          • Students sent home because of a positive screen                  When COVID-19 cases are discovered at school, consider
                               must be immediately separated from other                      restricting social contact and mobility within school
                               students and supervised until picked up.                      facilities/grounds, particularly in affected areas to avoid
                          • Immediately notify the state and local health                    full school closures.
                               department about the case if diagnostic test results
                               are positive for COVID-19.                                    Identify clearly defined measures that will serve as
                                                                                             warning signs that the level of COVID-19 transmission may
                          Develop protocols for caring for a student, faculty, or            be increasing in the school setting beyond an acceptable
                          staff member who develops COVID-19 symptoms during                 level, as defined by state and local health departments.
                          the school day, including:
                          • Identifying a dedicated area to separate students,               Modify operations prior to instituting school-wide
                               faculty, or staff with symptoms of COVID-19 from              closures to help mitigate a rise in cases.
                               others until they can go home or to a health care
                               facility, depending on severity of illness;




                       WEAR A MASK.                        GET        TESTED.                  SAVE LIVES.
              Case 1:20-cv-00651-GLS-DJS Document 87-7 Filed 10/20/20 Page 6 of 29




  Reopening
  New York
                                                       This guidance is intended to address all types of public and private (both secular and non-secular)
Guidelines for In-Person Instruction                   elementary (including pre-kindergarten), middle, and high schools authorized to provide in-person
                                                       instruction. In addition to the requirements described herein, school districts, boards of cooperative
at Pre-K to Grade 12 Schools                           educational services (BOCES), charter schools, and private schools must develop and submit plans to
                                                       the New York State Department of Health (DOH) and the New York State Education Department
                                                       (NYSED), or the State University of New York (SUNY) for charter schools authorized by SUNY, for
                                                       reopening and operating during the COVID-19 public health emergency. Please see “Interim COVID-19
                                                       Guidance for Pre-K to Grade 12 Schools” and “Checklist for Pre-K to Grade 12 School Reopening Plans”
                                                       for more information.
                                                       During the COVID-19 public health emergency, district superintendents (for school districts and BOCES)
                                                       and heads of school (for private and charter schools) are accountable for staying current with any
                                                       updates to local, state, and federal requirements related to Pre-K to Grade 12 education and activities,
                                                       and incorporating those changes into their operations.


                       Mandatory                                                        Recommended Best Practices
                          •   Plans to ensure that symptomatic students waiting              Remain aware that quarantine of students, faculty, or
   Screening and              to be picked up remain under the visual supervision            staff may be required after international travel or travel
   Tracking (cont'd)          of a staff member who is physically distanced;                 within certain states with widespread community
                          •   PPE requirements for school health office staff                transmission of COVID-19.
                              caring for sick individuals, which must include both
                              standard and transmission-based precautions; and
                          •   Required guidelines for cleaning and disinfection.

                          Develop protocols for asthma-related acute respiratory
                          treatment care using up to date standard of care.

                          In case of a positive test, develop plans with local health
                          departments to trace all contacts of the individual, in
                          accordance with the New York State Contact Tracing
                          Program. Confidentiality must be maintained as
                          required by federal/state law/regulations.

                          Ensure that reporting plans are in place for individuals
                          who are alerted that they have come into close or
                          proximate contact with a person with COVID-19.

                          Include a process in reopening plans for if/when COVID-
                          19 cases are discovered, including closing areas/classes
                          where individuals were infected, or the entire school in
                          consultation with the local health department.

                          Establish policies, in consultation with the local health
                          department(s), about the requirements for determining
                          when individuals, particularly students, who screened
                          positive for COVID-19 symptoms can return to the in-
                          person learning environment. This returning to learning
                          protocol must include at minimum documentation from
                          a health care provider evaluation, negative COVID-19
                          testing, and symptom resolution, or if COVID-19
                          positive, release from isolation.




                       WEAR A MASK.                        GET        TESTED.                  SAVE LIVES.
      Case 1:20-cv-00651-GLS-DJS Document 87-7 Filed 10/20/20 Page 7 of 29




     INTERIM GUIDANCE FOR IN-PERSON INSTRUCTION AT PRE-K TO
       GRADE 12 SCHOOLS DURING THE COVID-19 PUBLIC HEALTH
                           EMERGENCY

When you have read this document, you can affirm at the bottom.

As of August 26, 2020



Purpose
This Interim Guidance for In-Person Instruction at Pre-K to Grade 12 Schools during the COVID-19 Public
Health Emergency (“Interim COVID-19 Guidance for Schools”) was created to provide all elementary
(including pre-kindergarten), middle, and high schools, as well as their employees, contractors, students,
and parents/legal guardians of students with precautions to help protect against the spread of COVID-19
for schools that are authorized to provide in-person instruction in the 2020-2021 school year.
This guidance is intended to address all types of public and private (both secular and non-secular)
elementary (including pre-kindergarten), middle, and high schools. In addition to affirming to understand
and meet the requirements described herein, school districts, boards of cooperative educational services
(BOCES), charter schools, and private schools must develop individual plans for reopening and operating
during the COVID-19 public health emergency. Each plan must meet the minimum standards set forth in
this guidance and reflect engagement with school stakeholders and community members, including but
not limited to administrators, faculty, staff, students, parents/legal guardians of students, local health
departments, local health care providers, and, where appropriate, affiliated organizations (e.g., union,
alumni, and/or community-based groups). Specifically, each school district, BOCES, charter school, and
private school must develop and submit to the New York State Department of Health (DOH) and the New
York State Education Department (NYSED), or the State University of New York (SUNY) for charter
schools authorized by SUNY, a plan that, at minimum, covers:
     (1) Reopening of school facilities for in-person instruction,
     (2) Monitoring of health conditions,
     (3) Containment of potential transmission of the 2019 novel coronavirus (COVID-19), and
     (4) Closure of school facilities and in-person instruction, if necessitated by widespread virus
         transmission.


Core Health and Safety Principles and Definitions
•    Responsible Parties : Responsible Parties shall be responsible for developing the plan, affirming to
     having read and adhere to this guidance, and meeting the standards set forth herein. For school
     districts and BOCES, the district superintendent, or another party as may be designated by the
     district superintendent, and for private and charter schools, the head of school, or another party as
     may be designated by the head of school, is the Responsible Parties. The designated party can be an
     individual or group of individuals responsible for the operations of the school or schools.
•    Face Coverings : Responsible Parties must maintain protocols and procedures for students, faculty,
     staff, and other individuals to ensure appropriate personal protective equipment (PPE) is used to
     protect against the transmission of the COVID-19 virus when on school grounds and in school
     facilities. Specifically, appropriate PPE means, at least, an acceptable face covering, which is strongly
     Case 1:20-cv-00651-GLS-DJS Document 87-7 Filed 10/20/20 Page 8 of 29



    recommended to be worn by all individuals at all times but is required to be worn any time or place
    that individuals cannot maintain appropriate social distancing. However, if face coverings are to be
    worn by all individuals at all times, Responsible Parties should allow students to remove their face
    covering during meals, instruction, and for short breaks so long as they maintain appropriate social
    distance. Acceptable face coverings include but are not limited to cloth-based face coverings (e.g.,
    homemade sewn, quick cut, bandana), and surgical masks that cover both the mouth and nose.
•   Social Distancing: Responsible Parties must maintain protocols and procedures for students, faculty,
    and staff to ensure appropriate social distancing to protect against the transmission of the COVID-19
    virus when on school grounds and in school facilities. Specifically, appropriate social distancing means
    six feet of space in all directions between individuals or use of appropriate physical barriers between
    individuals that do not adversely affect air flow, heating, cooling, or ventilation, or otherwise present
    a health or safety risk. If used, physical barriers must be put in place in accordance with United
    States Department of Labor’s Occupational Safety and Health Administration (OSHA) guidelines, and
    may include strip curtains, cubicle walls, code compliant materials, or other impermeable divider or
    partition.
•   Spaces : To reduce social density, Responsible Parties should consider and assess additional and/or
    alternate indoor space(s) that may be repurposed for instruction or other required purposes in
    support of in-person instruction within the school facility, school grounds, municipal facilities,
    municipal grounds, or community (e.g., community centers), as well as outdoor space(s) where
    health and safety conditions (e.g., allergies, asthma) allow for such potential usage.
•   In-Person Instruction: To ensure equity in education, Responsible Parties should prioritize efforts to
    return all students to in-person instruction at this time. However, based on the dynamic nature of
    local community transmission of the COVID-19 virus, a phased-in approach or hybrid model
    combining in-person instruction and remote/distance learning may be necessary at various times
    through the 2020-2021 school year. In planning for these approaches and models, school plans
    should indicate if certain students will be prioritized to return to in-person instruction first or more
    frequently based on educational or other needs (e.g., early grades, students with disabilities, English
    language learners), given requirements for equity, capacity, social distancing, PPE, feasibility, and
    learning considerations.
•   Cohorts : Responsible Parties should “cohort” students, to the extent practicable, to limit potential
    exposure to the COVID-19 virus. Cohorts, particularly for younger students, are self-contained, pre-
    assigned groups of students with reasonable group size limits set forth by the Responsible Parties in
    their plans. Responsible Parties should enact measures to prevent intermingling between cohorts, to
    the extent possible (e.g., separation by appropriate social distancing, particularly if there are multiple
    cohorts in one area). Responsible Parties should make reasonable efforts to ensure that cohorts are
    fixed – meaning contain the same students – for the duration of the COVID-19 public health
    emergency. Faculty may instruct more than one cohort so long as appropriate social distancing is
    maintained.
•   Screening: Responsible Parties must implement mandatory health screenings, including temperature
    checks, of students, faculty, staff, and, where applicable, contractors, vendors, and visitors to identify
    any individuals who may have COVID-19 or who may have been exposed to the COVID-19 virus.
    Specifically, all individuals must have their temperature checked each day. If an individual presents a
    temperature of greater than 100.0°F, the individual must be denied entry into the facility or sent
    directly to a dedicated area prior to being picked up or otherwise sent home. Responsible Parties
    must also use a daily screening questionnaire for faculty and staff reporting to school; and
    periodically use a questionnaire for students, particularly younger students, who may require the
    assistance of their parent/legal guardian to answer. Remote health screening (e.g., by electronic
    survey, digital application, or telephone, which may involve the parent/legal guardian) before any
    individual reports to school, is strongly advised.




                                                                                                               2
     Case 1:20-cv-00651-GLS-DJS Document 87-7 Filed 10/20/20 Page 9 of 29



•   Transportation: Consistent with State-issued public transit guidance, Responsible Parties must
    develop protocols and procedures, which include that individuals must wear acceptable face
    coverings at all times on school buses (e.g., entering, exiting, and seated), and that individuals
    should maintain appropriate social distancing, unless they are members of the same household.
    Responsible Parties should encourage parents/legal guardians to drop off or walk students to school
    to reduce density on buses.
•   Food Services : Responsible Parties must continue to provide school breakfast and/or lunch to
    students who were previously receiving school meals, both on site and remote. For students on site,
    Responsible Parties must provide meals while maintaining appropriate social distancing between
    students. Students do not need to wear face coverings when seated and eating so long as they are
    appropriately socially distanced. Responsible Parties may serve meals in alternate areas (e.g.,
    classrooms) or staggered meal periods to ensure social distancing and proper cleaning and
    disinfection between students.
•   Ventilation: Responsible Parties should increase ventilation with outdoor air to the greatest extent
    possible (e.g., opening windows and doors) while maintaining health and safety protocols,
    particularly for younger students.
•   Hygiene, Cleaning, and Disinfection: Responsible Parties must adhere to and promote hygiene,
    cleaning, and disinfection guidance set forth by DOH and the Centers for Disease Control and
    Prevention (CDC). Responsible Parties must train all students, faculty, and staff on proper hand and
    respiratory hygiene. Responsible Parties must maintain logs that include the date, time, and scope of
    cleaning and disinfection, as well as identify cleaning and disinfection frequency for each facility and
    area type and assign responsibility to staff.
•   Contact Tracing: Responsible Parties must notify the state and local health department immediately
    upon being informed of any positive COVID-19 diagnostic test result by an individual within school
    facilities or on school grounds, including students, faculty, staff, and visitors. In the case of an
    individual testing positive, Responsible Parties must develop and maintain plans to support local
    health departments in tracing all contacts of the individual, in accordance with the protocols, training,
    and tools provided through the New York State Contact Tracing Program. Confidentiality must be
    maintained as required by federal and state law and regulations. Responsible Parties must cooperate
    with all state and local health department contact tracing, isolation, and quarantine efforts.
•   Return to School: Responsible Parties must establish protocols and procedures, in consultation with
    the local health department(s), about the requirements for determining when individuals, particularly
    students, who screened positive for COVID-19 symptoms can return to the in-person learning
    environment at school. This return to school protocol shall include, at minimum, documentation from
    a health care provider following evaluation, negative COVID-19 diagnostic test result, and symptom
    resolution, or if COVID-19 positive, release from isolation. Responsible Parties should refer to DOH’s
    “Interim Guidance for Public and Private Employees Returning to Work Following COVID-19 Infection
    or Exposure” regarding protocols and policies for faculty and staff seeking to return to work after a
    suspected or confirmed case of COVID-19 or after the faculty or staff member had close or proximate
    contact with a person with COVID-19.


Plan Requirements
Reopening of in-person instruction includes protocols and procedures for restarting school
operations including students, faculty, and staff returning to in-person instruction. At a minimum, plans
must incorporate the following:
•   Capacity: Phasing and quantity of students, faculty, and staff allowed to return in-person,
    considering factors such as ability to maintain appropriate social distance, personal protective
    equipment (PPE) availability, local medical capacity, and availability of safe transportation;




                                                                                                               3
    Case 1:20-cv-00651-GLS-DJS Document 87-7 Filed 10/20/20 Page 10 of 29



•   Social Distancing: Protocols and procedures for students, faculty, and staff to ensure appropriate
    social distancing when on school grounds and in school facilities;
•   PPE and Face Coverings: Protocols and procedures for students, faculty, staff, and other individuals
    to ensure appropriate PPE is used to protect against the transmission of the COVID-19 virus when on
    school grounds and in school facilities. Plans for all students, faculty, and staff to have the required
    PPE (i.e., acceptable face coverings) before entering school facilities, grounds, or any other space
    owned or administered by the school or school district (e.g., school buses);
•   Operational Activity: Determinations on how classes, shared spaces, and activities may be adapted
    in various phases of learning and operations (e.g., identify which, if any, students will be offered
    alternate approaches, such as alternative schedules or hybrids of in-person and remote learning; how
    additional and alternative – school and non-school – spaces can be used for, or in support of, in-
    person instruction; how such schedules could be administered to create overlap for students from the
    same household; how shared spaces, such as cafeterias, libraries, playgrounds, and gymnasiums, will
    be modified and used, if and how cohorts will be implemented). Policies regarding field trips, special
    congregate events, and visitors considering risks for COVID-19 transmission, as well as protocols and
    procedures for social distancing, PPE usage, and cleaning and disinfection, which may include
    conducting virtual events;
•   Restart Operations: Plans to safely reopen facilities and grounds, such as cleaning and disinfection,
    and restarting building ventilation, water systems, and other key facility components, as applicable;
•   Hygiene, Cleaning, and Disinfection: Protocols and procedures for school-wide cleaning and
    disinfection of classrooms, restrooms, cafeterias, libraries, playgrounds, school buses, and all other
    school facilities, as well as training and promotion of hand and respiratory hygiene among all
    individuals in school facilities and on school grounds;
•   Extracurriculars: Policies regarding extracurricular programs and which activities will be allowed,
    considering social distancing, PPE usage, and cleaning and disinfection, as well as risk of COVID-19
    transmission (e.g., interscholastic sports, assemblies, and other gatherings). Policies should consider
    how to maintain cohorts, if applicable, or members of the same household. Responsible Parties must
    refer to DOH’s “Interim Guidance for Sports and Recreation During the COVID-19 Public Health
    Emergency” to assist in development of these policies and the conduct of school-sponsored sports.
    Further, lower- and moderate-risk sports (e.g., tennis, soccer, cross country, field hockey, and
    swimming) may practice and play, effective September 21, 2020. However, travel for practice or play
    is prohibited outside of the school’s region or contiguous regions/counties until October 19,
    2020. Higher-risk sports (e.g., football, wrestling, rugby, hockey, and volleyball) may practice,
    effective September 21, 2020, but not play until authorized at a later date, but no later than
    December 31, 2020; in accordance with the State-issued guidance, such practices are limited to
    individual or group, no- to low-contact training (e.g., skills development) whereby contact between
    players may only be incidental and any activities that are specifically designed to promote close
    physical contact are prohibited. If school is closed for in-person education during the school year due
    to an increase in confirmed COVID-19 cases, school-sponsored sports must be suspended until in-
    person education is resumed; provided, however, that this restriction does not apply to schools that
    are conducting only remote instruction.
•   Before and Aftercare: Policies regarding before and aftercare programs, considering social
    distancing, PPE usage, and cleaning and disinfection requirements, as well as risk of COVID-19
    transmission. Policies should consider how to maintain cohorts, if applicable, or group members of
    the same household;
•   Vulnerable Populations: Policies regarding vulnerable populations, including students, faculty and
    staff who are at increased risk for severe COVID-19 illness, and individuals who may not feel
    comfortable returning to an in-person educational environment, to allow them to safely participate in
    educational activities and, where appropriate, accommodate their specific circumstances. These




                                                                                                             4
    Case 1:20-cv-00651-GLS-DJS Document 87-7 Filed 10/20/20 Page 11 of 29



    accommodations may include but are not limited to remote learning or telework, modified
    educational or work settings, or providing additional PPE to individuals with underlying health
    conditions. Responsible Parties must also identify and describe any modifications to social distancing
    or PPE that may be necessary for certain student or staff populations, including individuals who have
    hearing impairment or loss, students receiving language services, and young students in early
    education programs, ensuring that any modifications minimize COVID-19 exposure risk for students,
    faculty, and staff, to the greatest extent possible;
•   Transportation: Consistent with State-issued public transit guidance, protocols and procedures,
    which include that individuals must wear acceptable face coverings at all times on school buses (e.g.,
    entering, exiting, and seated), and that individuals should maintain appropriate social distancing,
    unless they are members of the same household. Protocols and procedures should include how
    school buses will be adapted to keep students and staff safe (e.g., how face coverings will be
    provided to students in need, how members of the same household will be seated together, how
    social distancing will be conducted on buses, whether bus schedules will be adapted to accommodate
    reduced capacity, whether any health screening will be conducted at home before students board
    buses, how parents/legal guardians will be encouraged to drop off or walk students to reduce density
    on buses);
•   Food Services: Protocols and procedures for onsite and remote food services for students,
    considering appropriate social distancing and any modifications to service that may be necessary
    (e.g., providing meals in a combination of classrooms and cafeterias, staggering meal periods).
    Measures to protect students with food allergies if providing meals in spaces outside the cafeteria.
    Protocols and procedures must also include how students will perform hand hygiene before and after
    eating, how appropriate hand hygiene will be promoted, and how sharing of food and beverages will
    be discouraged. Additionally, protocols and procedures must account for cleaning and disinfection
    prior to the next group of students arriving for meals, if served in the same common area (e.g.,
    cafeteria);
•   Mental Health, Behavioral, and Emotional Support Services and Programs: Available resources and
    referrals to address mental health, behavioral, and emotional needs of students, faculty, and staff
    when school reopens for in-person instruction (e.g., how they will identify and support students
    having difficulty with transitioning back into the school setting, especially given the changed school
    environment). Any training for faculty and staff on how to talk with, and support, students during and
    after the ongoing COVID-19 public health emergency, as well as information on developing coping
    and resilience skills for students, faculty, and staff; and
•   Communication: Communications plans for students, parents/legal guardians of students, faculty,
    staff and visitors that includes applicable instructions, training, signage, and a consistent means to
    provide individuals with information. Plans should describe how schools will communicate with
    students and families about preparing for the upcoming year, which should include adapting to social
    distancing requirements, properly wearing face coverings, and proper hand and respiratory hygiene.
    Consider developing webpages, text and email groups, and social media to disseminate information.
    Schools should develop communication plans in multiple languages, as necessary.
Monitoring includes protocols and procedures to track health conditions at schools. At a minimum, plans
must incorporate the following:
•   Screening: Protocols and procedures for mandatory health screenings, including temperature checks,
    of students, faculty, staff, and, where applicable, contractors, vendors, and visitors to identify any
    individuals who may have COVID-19 or who may have been exposed to the COVID-19 virus.
    Responsible Parties should consider limiting the number of visitors permitted on school grounds or in
    school facilities, and, if visitors are allowed, screening of such visitors;
•   Testing Protocols: Process for the provision or referral of diagnostic testing for students, faculty, and
    staff for COVID-19, in consultation with local health department officials, when needed, which should




                                                                                                             5
    Case 1:20-cv-00651-GLS-DJS Document 87-7 Filed 10/20/20 Page 12 of 29



    include plans for testing of symptomatic individuals, close contacts of COVID-19 suspected or
    confirmed individuals, and individuals with recent international travel or travel within a state with
    widespread transmission of COVID-19 as designated through the New York State Travel Advisory,
    before allowing such individuals to return to in-person to the school;
•   Testing Responsibility: Identification of who in the community is responsible for referring, sourcing,
    and administering testing (e.g., local health department testing site, physician offices, hospital
    system), particularly in the event that large-scale testing at the school is needed; and
•   Early Warning Signs: Defined metrics that will serve as early warning signs that positive COVID-19
    cases may be increasing beyond an acceptable level, as established by state and local health
    departments; define and deploy method(s) to monitor against such metrics.
Containment includes protocols and procedures for how to respond to positive or presumed-positive
cases, as well as preventative practices. At a minimum, plans must incorporate the following:
•   School Health Offices: Protocols for safely caring for a student, faculty, or staff member if they
    develop symptoms of COVID-19 during the school day;
•   Isolation: Procedures to isolate individuals who screen positive upon arrival, or symptomatic
    individuals should they become symptomatic while at school, providing appropriate PPE for school
    health office staff caring for the symptomatic individual. Protocols for safe transportation, including
    pick-up arrangements, if applicable, for symptomatic students, faculty, and staff;
•   Collection: Protocols for how parents or legal guardians should pick up their student with instructions
    that the student must be seen by a health care provider;
•   Infected Individuals: Requirements that persons who have tested positive complete isolation and
    have recovered, and will not transmit COVID-19 when returning to in-person learning. Discharge
    from isolation and return to school will be conducted in coordination with the local health
    department.
•   Exposed Individuals: Requirements that individuals who were exposed to the COVID-19 virus
    complete quarantine and have not developed symptoms before returning to in-person learning.
    Discharge from quarantine and return to school will be conducted in coordination with the local
    health department;
•   Hygiene, Cleaning, and Disinfection: Adherence to, and promotion of, hygiene, cleaning, and
    disinfection guidance set forth by DOH and CDC, including strategies for cleaning and disinfection of
    exposed areas and appropriate notification to occupants of such areas;
•   Contact Tracing: Plans to support local health departments in contact tracing efforts using the
    protocols, training, and tools provided through the New York State Contact Tracing Program – an
    initiative between the Department of Health, Bloomberg Philanthropies, Johns Hopkins Bloomberg
    School of Public Health, and Vital Strategies; and
•   Communication: Plans to share protocols and safety measures taken by the school with all relevant
    parties including parents/legal guardians, faculty, staff, students and the local community.
Closure includes contingency plans, protocols, and procedures for decreasing the scale or scope of in-
person education, and/or closing the school. At a minimum, plans must incorporate the following:
•   Closure triggers: Identification of the conditions that may warrant reducing in-person education or
    closing the school, in consultation with state and local health departments, and plan for an orderly
    closure;
•   Operational Activity: Determination of which operations will be decreased, or ceased and which
    operations will be conducted remotely; include process to conduct orderly closures which may include
    phasing, milestones, and involvement of key personnel; and




                                                                                                              6
    Case 1:20-cv-00651-GLS-DJS Document 87-7 Filed 10/20/20 Page 13 of 29




•   Communication: Plan to communicate internally and externally throughout the closure process.



State-Issued Guidance and Minimum Standards
Pre-K through Grade 12 schools involve a variety of activities depending on their specific educational and
extracurricular programs and services, and, as such, should reference relevant “industry-specific”
guidelines provided by DOH – and available on the New York Forward website – for operations of food
services, office workspaces, transportation, and other activities, as applicable. Specifically, operations of
cafeterias and other food services must operate in accordance with “Interim Guidance for Food Services
during the COVID-19 Public Health Emergency” with additional precautions for students that are
contained herein, such as social distancing between students or cohorts of students. Administrative
functions must operate in accordance with, “Interim Guidance for Office-Based Work during the COVID-
19 Public Health Emergency.” Transportation services administered by the school must operate in
accordance with “Interim Guidance for Public Transportation Activities during the COVID-19 Public Health
Emergency” with additional precautions that are contained herein. Interscholastic athletics must follow
DOH’s “Interim Guidance for Sports and Recreation During the COVID-19 Public Health Emergency” for
the conduct of school-sponsored sports. Specifically, lower- and moderate-risk sports (e.g., tennis,
soccer, cross country, field hockey, and swimming) may practice and play, effective September 21, 2020.
However, travel for practice or play is prohibited outside of the school’s region or contiguous
regions/counties until October 19, 2020. Higher-risk sports (e.g., football, wrestling, rugby, hockey, and
volleyball) may practice, effective September 21, 2020, but not play until authorized at a later date, but
no later than December 31, 2020; in accordance with the State-issued guidance, such practices are
limited to individual or group, no- to low-contact training (e.g., skills development) whereby contact
between players may only be incidental and any activities that are specifically designed to promote close
physical contact are prohibited. If school is closed for in-person education during the school year due to
an increase in confirmed COVID-19 cases, school-sponsored sports must be suspended until in-person
education is resumed; provided, however, that this restriction does not apply to schools that are
conducting only remote instruction. Further, Responsible Parties hosting competitive play must follow the
Department’s guidance, including but not limited to reducing the capacity of indoor sports facilities to no
more than 50% of the maximum occupancy, restricting spectators to no more than two spectators per
player, and, where required, implementing and enforcing rules for appropriate social distancing, face
coverings, and cleaning and disinfection.
These guidelines are minimum requirements only and each school is free to provide additional
precautions or increased restrictions. These guidelines are based on the best-known public health
practices at the time of publication, and the documentation upon which these guidelines are based can
and does change frequently. The Responsible Parties – as defined above – are accountable for adhering
to all local, state and federal requirements relative to schools and auxiliary activities. The Responsible
Parties are also accountable for staying current with any updates to these requirements, and related
guidance as stated above, as well as incorporating same into any school activities and/or school
reopening plan(s).


Background
On March 7, 2020, Governor Andrew M. Cuomo issued Executive Order 202, declaring a state of
emergency in response to COVID-19. Community transmission of COVID-19 has occurred throughout
New York. To minimize further spread, social distancing of at least six feet must be maintained between
individuals, where possible.
On March 16, 2020, Governor Cuomo issued Executive Order 202.4, ordering all schools to close no later
than March 18, 2020. Subsequent Executive Orders 202.11, 202.14, 202.18, and 202.28 extended such
closure through the remainder of the 2019-2020 school year. On June 5, 2020, Governor Cuomo issued




                                                                                                             7
    Case 1:20-cv-00651-GLS-DJS Document 87-7 Filed 10/20/20 Page 14 of 29



Executive Order 202.37, allowing in-person special education services and instruction during the summer
term, provided that any district offering such services follow state and federal guidance.
On March 20, 2020, Governor Cuomo issued Executive Order 202.6, directing all non-essential businesses
to close in-office personnel functions. Essential businesses, as defined by Empire State Development
Corporation (ESD) guidance, were not subject to the in-person restriction, but were, however, directed to
comply with the guidance and directives for maintaining a clean and safe work environment issued by the
New York State Department of Health (DOH), and were strongly urged to maintain social distancing
measures to the extent possible.
On April 12, 2020, Governor Cuomo issued Executive Order 202.16, directing essential businesses to
provide employees, who are present in the workplace, with a face covering, at no-cost, that must be
used when in direct contact with customers or members of the public during the course of their work.
On April 15, 2020, Governor Cuomo issued Executive Order 202.17, directing that any individual who is
over age two and able to medically tolerate a face-covering must cover their nose and mouth with a
mask or cloth face-covering when in a public place and unable to maintain, or when not maintaining,
social distance. On April 16, 2020, Governor Cuomo issued Executive Order 202.18, directing that
everyone using public or private transportation carriers or other for-hire vehicles, who is over age two
and able to medically tolerate a face covering, must wear a mask or face covering over the nose and
mouth during any such trip. It also directed any operators or drivers of public or private transport to wear
a face covering or mask which covers the nose and mouth while there are any passengers in such a
vehicle. On May 29, 2020, Governor Cuomo issued Executive Order 202.34, authorizing business
operators/owners with the discretion to deny admittance to individuals who fail to comply with the face
covering or mask requirements.
On April 26, 2020, Governor Cuomo announced a phased approach to reopen industries and businesses
in New York in phases based upon a data-driven, regional analysis. On May 4, 2020, the Governor
provided that the regional analysis would consider several public health factors, including new COVID-19
infections, as well as health care system, diagnostic testing, and contact tracing capacity. On May 11,
2020, Governor Cuomo announced that the first phase of reopening would begin on May 15, 2020 in
several regions of New York, based upon available regional metrics and indicators. On May 29, 2020,
Governor Cuomo announced that the second phase of reopening would begin in several regions of the
state, and announced the use of a new early warning dashboard that aggregates the state's expansive
data collection efforts for New Yorkers, government officials, and experts to monitor and review where
and how the virus is being contained to ensure a safe reopening. On June 11, 2020, Governor Cuomo
announced that the third phase of reopening would begin on June 12, 2020 in several regions of New
York. On June 24, 2020, Governor Cuomo announced that several regions of the state were on track to
enter the fourth phase of reopening, starting on June 26, 2020.
On May 8, 2020, Governor Cuomo launched New York's Reimagine Education Advisory Council – made up
of educators, students, parents, and education leaders – to help school districts, colleges, and universities
reimagine teaching and learning as they prepare to reopen while protecting the health and safety of
students and educators. The collective expertise and experience of this advisory council helped address
key questions about how to strengthen New York's entire education system and helped inform this
guidance. Specifically, this distinguished Council recommended the following key principles, which are
reflected throughout these guidelines:
•   Develop Flexible Plans: Schools must allow students, faculty, and staff to return to an in-person
    classroom setting with safety rules in place, while creating plans that are flexible and adaptable to
    ever-changing circumstances, especially given the possibility of a resurgence of COVID-19.
•   Enact Safeguards to Protect the Health of Students and Employees: Essential safeguards for in-
    person education must be embedded in schools’ plans, including but not limited to developing
    procedures for hand hygiene, cleaning and disinfection; providing proper PPE; maintaining social
    distancing; developing screening procedures; considering implications of busing and transportation;




                                                                                                            8
    Case 1:20-cv-00651-GLS-DJS Document 87-7 Filed 10/20/20 Page 15 of 29



    developing mitigation measures in cases of student and staff infections; considering needs of higher
    risk and vulnerable populations.
    o Develop proper procedures for hand washing, cleaning and disinfection, ventilation, and
         appropriate use of PPE.
    o Schools should provide proper PPE for those staff that must come into close contact with
         students, e.g. those who work with students that have certain disabilities.
    o Schools should develop a plan for group purchasing of PPE.
    o To maintain the safety of students and staff school districts plans must include physical/social
         distancing of six feet. In instances when six feet cannot be maintained proper face coverings
         must be worn in common areas such as hallways or on school buses. Provide exemptions or
         alternatives for those medically unable to wear masks.
    o Place students in cohorts throughout the school day where feasible, and determine appropriate
         meal service options to ensure social distancing.
    o Develop a plan for screening of students and staff.
    o Consider the implications of busing (and limited busing) on students’ ability to attend school in
         person.
    o Work with state and local health departments to develop mitigation measures—such as additional
         disinfecting, postponing in-classroom instruction, or school closures—in cases of student and staff
         infections.
    o Consider the needs of vulnerable populations and offer options for students and staff at higher
         risk of severe illness to limit their risk of exposure (e.g., virtual learning and teaching
         opportunities, respectively).
    o Schools must work with state and local health departments as conditions may change. The
         flexible plan must adhere to federal and state guidelines for cleaning, sanitization and social
         distancing protocols.
•   Prioritize In-Classroom Instruction for Students that Need it the Most: Schools should include steps to
    facilitate face-to-face instruction as much as possible, with a particular emphasis on in-person
    instruction for younger students, low-income students, special education students, English Language
    Learners, and those with limited access to technology.
•   Arts, CTE, Labs, and Other Areas Must be Prioritized: Recognize the unique challenges and
    opportunities of remote instruction to the arts, career and technical education, physical education,
    laboratory coursework, and other activity-oriented subjects, understanding it is imperative that
    schools include in-person instruction in those areas to the extent possible.
•   Utilize Innovative Models Such as Community Schools: Schools should be encouraged to expand
    community schools and wraparound services to support students and their families with essential
    needs like health and support services. Schools should create partnerships with arts, culture, athletic,
    and other community-based organizations. As part of this effort, schools should identify and ensure
    the availability of community resources to support the social, emotional, and health needs of
    students, families, and staff.
•   Establish Best Practices for Hybrid and Remote Learning: Given the potential for intermittent school
    closures, or limited in-school activity, schools should establish effective hybrid and remote learning
    strategies in conjunction with stakeholders. In addition, schools should consider providing
    education/classroom activities in alternative non-traditional school spaces, such as community
    centers, simulcast lessons and professional development.
•   Share Best Practices throughout the Region/State: Given the unprecedented challenges facing
    schools because of the ongoing public health emergency, schools should collaborate in developing
    reopening plans and districts should work with their communities and surrounding school districts to
    share knowledge and resources which promote efficiencies and increased opportunities for students,
    educators, and communities.




                                                                                                           9
    Case 1:20-cv-00651-GLS-DJS Document 87-7 Filed 10/20/20 Page 16 of 29



•   Collaborate with Stakeholders: Schools should collaborate with stakeholders within districts and
    create specific processes to ensure that multiple perspectives are considered when developing plans.
•   Communicate and Share Plans Widely: School plans should be readily available and accessible in all
    dominant languages spoken by students and their parents/legal guardians.
In addition to the following standards, schools must continue to comply with the guidance and directives
for maintaining clean and safe work environments issued by DOH.
Please note that where guidance in this document differs from other guidance documents issued by New
York State, or the respective regulatory or oversight body, such as NYSED or DOH, the more recent
guidance shall apply.


Standards for Responsible School Activities in New York State
No school activities can operate without meeting the following minimum State guidance, as well as
applicable federal requirements, including but not limited to such minimum standards of the Americans
with Disabilities Act (ADA), Centers for Disease Control and Prevention (CDC), Environmental Protection
Agency (EPA), and OSHA. The State standards apply to all school activities in operation during the
COVID-19 public health emergency until rescinded or amended by the State.


The following guidance is provided to help schools develop their reopening plans and is organized around
three distinct categories: people, places, and processes.




I. PEOPLE
A. Social Distancing and Face Covering
Social Distancing
•   Responsible Parties must ensure that appropriate social distancing is maintained between individuals
    while in school facilities and on school grounds, inclusive of students, faculty, and staff, unless safety
    or the core activity (e.g., instruction, moving equipment, using an elevator, traveling in common
    areas) requires a shorter distance or individuals are of the same household.
Face Coverings
•   Any time or place that individuals cannot maintain appropriate social distancing, individuals must
    wear acceptable face coverings.
•   Face coverings are strongly recommended at all times, except for meals and instruction with
    appropriate social distancing. However, Responsible Parties can require face coverings at all times,
    even during instruction; and it is strongly recommended in areas with higher rates of COVID-19
    community infection.
        o   Responsible Parties requiring the wearing of face coverings by students at all times will need
            to consider and address developmental appropriateness, feasibility, and ability to implement
            such policy in a safe, consistent manner.
•   Responsible Parties should develop plans for face covering breaks for students when they can
    maintain social distance.
•   All individuals in school facilities and on school grounds must be prepared to put on a face covering if
    another person unexpectedly cannot socially distance; and for this reason, individuals – including




                                                                                                             10
    Case 1:20-cv-00651-GLS-DJS Document 87-7 Filed 10/20/20 Page 17 of 29



    students – must wear face coverings in common areas, such as entrances/exits, lobbies, and when
    traveling around the school.
•   Students who are unable to medically tolerate a face covering, including students where such
    covering would impair their physical health or mental health are not subject to the required use of a
    face covering.
•   Responsible Parties should consider assistance to students who may have difficulty in adapting to
    wearing a face covering.
•   Responsible Parties must train all students, faculty, and staff on how to adequately put on, take off,
    clean (as applicable), and discard PPE, including but not limited to, appropriate face coverings. This
    training should be extended to contractors and vendors, if the Responsible Parties will be supplying
    the contractors and vendors with PPE.
Social Distancing for Certain Activities
•   Responsible Parties should ensure that a distance of twelve feet in all directions is maintained
    between individuals while participating in activities requires projecting the voice (e.g., singing),
    playing a wind instrument, or aerobic activity resulting in heavy breathing (e.g., participating in gym
    classes).
Space Configurations
•   Responsible Parties are strongly encouraged to (1) modify or reconfigure spaces and areas, and/or
    (2) restrict the use of classrooms and other places where students, faculty, and staff gather (e.g.,
    lockers, cubbies, entryways, hallways), so that individuals can be socially distanced (e.g., side-to-side
    and when facing one another), and are not sharing workstations, desks, tables, or other shared
    surfaces without cleaning and disinfection between use.
    o   If Responsible Parties are using a cohort model, cleaning and disinfection may be performed in
        between each group’s use instead of individual’s use.
•   Where feasible, Responsible Parties should put in place measures to reduce bi-directional foot traffic
    using tape or signs with arrows in hallways, or spaces throughout the school, and post signage and
    distance markers denoting spaces of six feet in all commonly used areas and any areas in which lines
    are commonly formed or people may congregate (e.g., outdoor spaces, libraries, classrooms,
    cafeterias, health screening stations).
•   Responsible Parties should determine which facilities, grounds, or portions thereof (e.g., libraries,
    recreational facilities) will be closed to the public (i.e., not students, faculty, or staff) or offer limited,
    specific hours to members of the general public. Any use of a school facility or grounds by the
    general public must be subject to the same guidelines required during all other school operations.
•   Responsible parties should work to find additional or alternate space with community-based
    organizations and other operators of alternative spaces (e.g., local governments) to maximize
    capacity for in-person learning.
Schedules
•   Responsible Parties should consider staggered arrival and pick-up times to facilitate proper social
    distancing, and assign lockers or other student storage areas by cohort or eliminate their use.
    However, students should not carry an unreasonable number of books or materials throughout the
    day.
Signage
•   Responsible Parties must post signs throughout the school and should regularly share similar
    messages with the school community, consistent with DOH COVID-19 signage regarding public health
    protections against COVID-19. Responsible Parties can develop their own customized and age-




                                                                                                                      11
    Case 1:20-cv-00651-GLS-DJS Document 87-7 Filed 10/20/20 Page 18 of 29



    appropriate signage specific to their school or educational setting, provided that such signage is
    consistent with the Department’s signage. Signage should be used to remind individuals to:
    o   Stay home if they feel sick.
    o   Cover their nose and mouth with an acceptable face covering when unable to maintain social
        distance from others or in accordance with any stricter policy implemented by the school.
    o   Properly store and, when necessary, discard PPE.
    o   Adhere to social distancing instructions.
    o   Report symptoms of, or exposure to, COVID-19, and how they should do so.
    o   Follow hand hygiene, and cleaning and disinfection guidelines.
    o   Follow respiratory hygiene and cough etiquette.


B. Gatherings
Meals
•   Responsible Parties must ensure social distancing between individuals while eating in school
    cafeteria. If not feasible, meals may be served in alternate areas (e.g., classrooms) or in staggered
    meal periods to ensure social distancing and proper cleaning and disinfection between students.
    o   Responsible Parties must prohibit sharing of food and beverages (e.g., buffet style meals,
        snacks), unless individuals are members of the same household. Adequate space should be
        reserved for students, faculty, and staff to observe social distancing while eating meals.


Small Spaces
•   Responsible Parties should limit gathering in small spaces (e.g., elevators, supply rooms, faculty
    offices) by more than one individual at a time, unless all individuals in such space at the same time
    are wearing acceptable face coverings or are members of the same household. However, even with
    face coverings in use, occupancy should not exceed 50% of the maximum capacity of the space,
    unless it is designed for use by a single occupant.
Faculty and Staff Meetings
•   Pursuant to their school reopening plan, Responsible Parties may consider choosing to use video or
    teleconferencing for faculty and staff meetings and conferences to reduce the density of
    congregations, per CDC guidance “Interim Guidance for Businesses and Employers to Plan and
    Respond to Coronavirus Disease 2019 (COVID-19)”. When videoconferencing or teleconferencing is
    not preferable or possible, Responsible Parties may choose to hold meetings in open, well-ventilated
    spaces and ensure that individuals maintain appropriate social distance (e.g., leave space between
    chairs, have individuals sit in alternating chairs).
Ventilation
•   Responsible Parties should increase ventilation with outdoor air to the greatest extent possible (e.g.,
    opening windows and doors) while maintaining health and safety protocols.
Common Areas
•   Responsible Parties should take additional measures to prevent congregation in elevator waiting
    areas and limit density in elevators, by, for instance, enabling the use of stairs.
•   Responsible Parties may choose to encourage social distancing by reducing access to, or closing,
    non-essential amenities and communal areas that do not allow for adequate social distancing




                                                                                                              12
    Case 1:20-cv-00651-GLS-DJS Document 87-7 Filed 10/20/20 Page 19 of 29



    protocols to be followed. If open, Responsible Parties should make hand sanitizer or disinfecting
    wipes available near such amenities or areas (e.g., vending machines, communal coffee stations).
    o   However, Responsible Parties should not provide cleaning and disinfecting supplies to students,
        particularly younger students, nor should students be present when disinfectants are in use.
•   Responsible Parties should put in place practices for adequate social distancing in small areas, such
    as restrooms and breakrooms, and should develop signage and systems (e.g., flagging when
    occupied) to restrict occupancy when social distancing cannot be maintained in such areas.
•   To the extent practical, Responsible Parties may consider staggering schedules for faculty and staff to
    reduce density and promote social distancing in enclosed areas (e.g., coffee breaks, meals, and shift
    starts/stops).


C. Operational Activity
Cohorts
•   Responsible Parties are recommended to cohort students to the extent practicable to limit potential
    exposure. “Cohorts,” particularly for younger students, are self-contained, pre-assigned groups of
    students with reasonable group size limits set forth by the school in their plan. Responsible Parties
    should enact measures to prevent intermingling across cohorts, to the greatest extent possible (e.g.,
    separation by appropriate social distancing, particular if there are multiple cohorts in one area).
    Responsible Parties should make reasonable efforts to ensure that cohorts are fixed – meaning
    contain the same students – for the duration of the COVID-19 public health emergency. Faculty may
    instruct more than one cohort so long as appropriate social distancing is maintained.


In-Person Instruction
•   While the goal is to return all students to in-person instruction, due to the dynamic nature and risk of
    community transmission of COVID-19, Responsible Parties should prepare for a combination of in-
    person instruction and remote learning to facilitate a phased-in approach or hybrid model, which may
    be necessary at various times throughout the 2020-2021 school year. In such approaches and
    models, Responsible Parties may use video or teleconferencing in lieu of in-person gatherings (e.g.,
    classes, office hours), per CDC guidance “Interim Guidance for Businesses and Employers to Plan and
    Respond to Coronavirus Disease 2019 (COVID-19)”.
    o   In cases where in-person instruction is not feasible, phased-in and hybrid models of education
        will need to consider if certain students will be prioritized for in-person instruction first or more
        frequently based on educational or other needs (e.g., early grades, students with disabilities,
        English language learners), and must balance this with equity, capacity, social distancing, PPE,
        feasibility, and learning considerations.
    o   If COVID-19 cases develop, Responsible Parties may consider restricting access within school
        facilities and across school grounds, particularly in affected areas to avoid full school closures. In
        such instances, Responsible Parties may choose to temporarily move classes where an individual
        has tested positive for COVID-19 to remote/virtual format until all contacts can be identified,
        notified, tested, and cleared.
•   To maximize in-person instruction, Responsible Parties should consider measures that can be
    implemented to decrease density and congregation in school facilities and on school grounds, when
    possible, such as:
    o   Finding alternative spaces in the community to allow for more in-person instruction;
    o   adjusting class or work hours, where appropriate and possible;




                                                                                                                 13
    Case 1:20-cv-00651-GLS-DJS Document 87-7 Filed 10/20/20 Page 20 of 29



    o   limiting in-person presence to only those staff who are necessary to be at the school during
        normal school hours;
    o   maintaining or increasing remote workforce (e.g., administrative staff) to accommodate social
        distancing guidelines;
    o   staggering schedules and allowing more time between classes to reduce congestion in hallways,
        walkways, and buildings; and/or
    o   shifting design of class schedules to accommodate social distancing guidelines, including cohorts
        (e.g., alternative classroom schedules, full-time in-person learning for younger students, and
        part-time distance learning for older students).


D. Movement and Commerce
Student Drop-Off and Pick-Up
•   Responsible Parties should establish designated areas for student drop-off and pick-up, limiting
    contact and entry of parents/legal guardians into the building, to the greatest extent possible.
Deliveries
•   Responsible Parties should establish designated areas for pickups and deliveries, limiting contact to
    the extent possible.
Faculty/Staff Entrances and Exits
•   To the extent feasible, Responsible Parties should limit on-site interactions (e.g., designating
    separate ingress or egress for faculty and staff, eliminating bidirectional flow of individuals to the
    extent practicable).
Shared Objects
•   Responsible Parties should put in place plans or measures to limit the sharing of objects, such as
    lockers, cubbies, laptops, notebooks, touchscreens, writing utensils, chalk and dry erase boards,
    musical instruments, tools, and toys, as well as the touching of shared surfaces, such as conference
    tables and desks; or require students, faculty, and staff to perform hand hygiene before and after
    contact.


II. PLACES
A. Personal Protective Equipment
•   Acceptable face coverings for COVID-19 include but are not limited to cloth-based face coverings
    (e.g., homemade sewn, quick cut, bandana), and surgical masks that cover both the mouth and
    nose. Face shields worn without other face coverings are not considered adequate protection or
    source control against COVID-19 and should not be used.
    o   Responsible Parties and faculty may use alternate PPE (i.e., face coverings that are transparent
        at or around the mouth) for instruction or interventions that require visualization of the
        movement of the lips and/or mouths (e.g., speech therapy). These alternate coverings may also
        be used for certain students (e.g., hearing impaired) who benefit from being able to see more of
        the face of the faculty or staff member.
•   However, cloth-based face coverings or disposable masks shall not be considered acceptable face
    coverings for workplace activities that require a higher degree of protection for PPE due to the nature
    of the work. For those types of activities, N-95 respirators or other PPE used under existing industry
    standards should continue to be used, in accordance with OSHA guidelines.




                                                                                                             14
    Case 1:20-cv-00651-GLS-DJS Document 87-7 Filed 10/20/20 Page 21 of 29



•   In addition to the necessary PPE as required for certain workplace activities, Responsible Parties must
    procure, fashion, or otherwise obtain acceptable face coverings and provide such coverings to their
    faculty and staff who directly interact with students or members of the public while at work at no cost
    to the faculty or staff member, pursuant to Executive Order 202.16, as amended and extended.
•   Responsible Parties should have an adequate supply of face coverings, masks, and other required
    PPE on hand should faculty or staff need a replacement, or a student be in need.
•   Responsible Parties must advise students, faculty, staff, and visitors that they are required to wear
    face coverings in common areas or situations where social distancing may be difficult to maintain,
    such as riding in elevators, entering/exiting classrooms or student centers, walking in hallways, and
    traveling around school buildings.
•   Responsible Parties must allow students, faculty, and staff to use their own acceptable face
    coverings, but cannot require faculty and staff to supply their own face coverings. Further, this
    guidance shall not prevent employees from wearing their personally owned protective coverings
    (e.g., surgical masks, N-95 respirators, face shields), as long as they adhere to the minimum
    standards of protection for the specific activity. Responsible Parties may otherwise require employees
    to wear more protective PPE due to the nature of their work. If applicable, employers should comply
    with all applicable OSHA standards.
•   Responsible Parties may request that students bring their own face covering, but may not require it
    and must procure, fashion, or otherwise obtain acceptable face coverings and provide such coverings
    to any student who does not have their own, at no cost to the student.
•   Face coverings should be cleaned or replaced after use and must not be shared. Students and
    parents/legal guardians should take responsibility for maintaining their face coverings. Please consult
    CDC guidance for additional information on cloth face coverings and other types of PPE, as well as
    instructions on use and cleaning.


B. Hygiene, Cleaning and Disinfection
Hygiene
•   Responsible Parties must ensure adherence to hygiene and cleaning and disinfection requirements as
    advised by the CDC and DOH, including “Guidance for Cleaning and Disinfection of Public and Private
    Facilities for COVID-19,” and the “STOP THE SPREAD” poster, as applicable. Responsible Parties must
    maintain logs that include the date, time, and scope of cleaning and disinfection. Responsible Parties
    must identify cleaning and disinfection frequency for each facility type and assign responsibility.
•   Responsible Parties must train all students, faculty, and staff on proper hand and respiratory hygiene,
    and should provide information to parents and/or legal guardians on ways to reinforce this at home.
•   Responsible Parties must provide and maintain hand hygiene stations around the school, as follows:
    o   For handwashing: soap, running warm water, and disposable paper towels.
    o   For hand sanitizing: an alcohol-based hand sanitizer containing at least 60% alcohol for areas
        where handwashing facilities may not be available or practical.
        ▪   School medical or health directors should approve and permit the use of alcohol-based hand
            sanitizers in school facilities without individual’s physician orders as alcohol-based hand
            sanitizers are considered over-the-counter drugs. Student use of alcohol-based hand
            sanitizers should always be supervised by adults to minimize accidental ingestion and
            promote safe usage; supervision is required for elementary school students.
            Parents/guardians can inform the school that they do not want their child to use alcohol-
            based hand sanitizers by sending a written notice to the school. Schools must provide




                                                                                                            15
    Case 1:20-cv-00651-GLS-DJS Document 87-7 Filed 10/20/20 Page 22 of 29



            accommodations for students who cannot use hand sanitizer, to allow for their use of
            handwashing stations.
    o   Make hand sanitizer available throughout common areas. It should be placed in convenient
        locations, such as at building, classroom, and cafeteria entrances and exits. Touch-free hand
        sanitizer dispensers should be installed where possible.
        ▪   Responsible Parties should place signage near hand sanitizer stations indicating that visibly
            soiled hands should be washed with soap and water; hand sanitizer is not effective on visibly
            soiled hands.
        ▪   Responsible Parties should remind individuals that alcohol-based hand sanitizers can be
            flammable and may not be suitable for certain areas in school facilities and on school
            grounds.
•   Responsible Parties should place receptacles around the school for disposal of soiled items, including
    paper towels and PPE.
Cleaning and Disinfection
•   Responsible Parties should ensure that cleaning and disinfection are the primary responsibility of the
    school’s custodial staff. However, Responsible Parties may also choose to provide appropriate
    cleaning and disinfection supplies to faculty and staff for shared and frequently touched surfaces:
    o   Consider providing disposable wipes to faculty and staff so that commonly used surfaces (e.g.,
        keyboards, desks, remote controls) can be wiped down before and/or after use, followed by hand
        hygiene.
    o   To reduce high-touch surfaces, Responsible Parties should install touch-free amenities, such as
        water-bottle refilling stations, trash receptacles and paper towel dispensers, where feasible.
    o   If installing touch-free amenities is not feasible, Responsible Parties should, at a minimum, make
        hand sanitizer available near high-touch surfaces (e.g., trash receptacles, paper towel
        dispensers).
    o   Responsible Parties should consider closing water drinking fountains (unless they are configured
        as a bottle refilling station) and encourage students, faculty, and staff to bring their own water
        bottles or use disposable cups.
•   Responsible Parties must conduct regular cleaning and disinfection of the facilities and more frequent
    cleaning and disinfection for high-risk areas used by many individuals and for frequently touched
    surfaces, including desks and cafeteria tables which should be cleaned and disinfected between each
    individual’s use, if shared. If cohorts are used, cleaning and disinfection may take place between
    each cohort’s use rather than each individual. Cleaning and disinfection must be rigorous and
    ongoing and should occur at least daily, or more frequently as needed. Please refer to DOH’s “Interim
    Guidance for Cleaning and Disinfection of Public and Private Facilities for COVID-19” and “Interim
    Guidance for Cleaning and Disinfection of Primary and Secondary Schools for COVID-19” for detailed
    instructions on how to clean and disinfect facilities.
    o   Responsible Parties must ensure regular cleaning and disinfection of restrooms. Restrooms
        should be cleaned and disinfected more often depending on frequency of use.
    o   Responsible Parties should ensure that materials and tools used by employees are regularly
        cleaned and disinfected using registered disinfectants. Refer to the Department of Environmental
        Conservation (DEC) list of products registered in New York State and identified by the EPA as
        effective against COVID-19.
        ▪   If cleaning or disinfection products or the act of cleaning and disinfection causes safety
            hazards or degrades the material or machinery, Responsible Parties must put in place hand




                                                                                                             16
    Case 1:20-cv-00651-GLS-DJS Document 87-7 Filed 10/20/20 Page 23 of 29



            hygiene stations between use and/or supply disposable gloves and/or limitations on the
            number of employees using such machinery.
    o   Best practices to implement in residential, shared (i.e., communal) bathrooms include, but are
        not limited to:
        ▪ Installation of physical barriers between toilets and sinks if six feet of separation is not
          feasible; and
        ▪ Use of touch-free paper towel dispensers in lieu of air dryers.
    o   Responsible Parties must ensure distancing rules are adhered to by using signage, occupied
        markers, or other methods to reduce restroom occupancy at any given time, where feasible.
Cleaning and Disinfection Following Suspected or Confirmed COVID-19 Case
•   Responsible Parties must provide for the cleaning and disinfection of exposed areas in the event an
    individual is confirmed to have COVID-19, with such cleaning and disinfection to include, at a
    minimum, all heavy transit areas and high-touch surfaces.
•   Responsible Parties are expected to follow CDC guidelines on “Cleaning and Disinfecting Your
    Facility,” if someone is suspected or confirmed to have COVID-19:
    o   Close off areas used by the person who is suspected or confirmed to have COVID-19.
        ▪   Responsible Parties do not necessarily need to close operations, if they can close off the
            affected areas (e.g., classroom, restroom, hallway), but they should consult with local health
            departments in development of their protocols.
    o   Open outside doors and windows to increase air circulation in the area.
    o   Wait 24 hours before you clean and disinfect, unless waiting 24 hours is not feasible, in which
        case, wait as long as possible.
    o   Clean and disinfect all areas used by the person suspected or confirmed to have COVID-19, such
        as offices, classrooms, bathrooms, lockers, and common areas.
    o   Once the area has been appropriately cleaned and disinfected, it can be reopened for use.
        ▪   Individuals without close or proximate contact with the person suspected or confirmed to
            have COVID-19 can return to the area and resume school activities immediately after
            cleaning and disinfection.
        ▪   Refer to DOH’s “Interim Guidance for Public and Private Employees Returning to Work
            Following COVID-19 Infection or Exposure” for information on “close and proximate”
            contacts.
    o   If more than seven days have passed since the person who is suspected or confirmed to have
        COVID-19 visited or used the facility, additional cleaning and disinfection is not necessary, but
        routine cleaning and disinfection should continue.


C. Coordination and Phased Reopening
•   Responsible Parties must designate a COVID-19 safety coordinator whose responsibilities include
    continuous compliance with all aspects of the school’s reopening plan, as well as any phased-in
    reopening activities necessary to allow for operational issues to be resolved before activities return to
    normal or “new normal” levels.


D. Communications Plan




                                                                                                             17
    Case 1:20-cv-00651-GLS-DJS Document 87-7 Filed 10/20/20 Page 24 of 29



•   Responsible Parties must affirm that they have reviewed and understand the State-issued industry
    guidelines and must submit reopening plans, as outlined above and instructed below, prior to
    reopening.
    o   Please note that the State will decide on reopening dates for Pre-K through Grade 12 schools in
        early August 2020.
•   Responsible Parties must engage with school stakeholders and community members (e.g.,
    administrators, faculty, staff, students, parents/legal guardians of students, local health departments,
    local health care providers, and affiliated organizations, such as unions, alumni, and/or community-
    based groups) when developing reopening plans. Plans for reopening should identify the groups of
    people involved and engaged throughout the planning process.
•   Responsible Parties must develop a communications plan for students, parents or legal guardians of
    students, staff, and visitors that includes applicable instructions, training, signage, and a consistent
    means to provide individuals with information. Responsible Parties may consider developing
    webpages, text and email groups, and/or social media groups or posts.
•   Responsible Parties must ensure all students are taught or trained how to follow new COVID-19
    protocols safely and correctly, including but not limited to hand hygiene, proper face covering
    wearing, social distancing, and respiratory hygiene.
•   Responsible Parties must encourage all students, faculty, staff, and visitors through verbal and
    written communication (e.g., signage) to adhere to CDC and DOH guidance regarding the use of PPE,
    specifically acceptable face coverings, when a social distance cannot be maintained.
•   Responsible Parties should designate a coordinator or other point(s)-of-contact to be the main
    contact upon the identification of positive COVID-19 cases and to be responsible for subsequent
    communication. Coordinators should be responsible for answering questions from students, faculty,
    staff, and parents or legal guardians of students regarding the COVID-19 public health emergency
    and plans implemented by the school.
    o    Coordinators should also work closely with local health departments and other schools to
         monitor public health conditions and jointly develop monitoring strategies.


E. Residential Living Considerations
•   For schools with students who reside on campus, Responsible Parties must consider the following as
    they develop their plans:
    o   Residence halls: Plans should include protocols for capacity limits, enhanced cleaning and
        disinfection, appropriate social distancing, use of acceptable face coverings in common areas,
        restrictions on non-essential gatherings and activities, limited access by students to other
        residential facilities (e.g., dormitories), restrictions of visitors, special housing considerations for
        students who are immunocompromised or who have an underlying health condition, separate
        living spaces for persons undergoing isolation or quarantine, and a modified set of rules for
        students to follow;
    o   Residential testing: Plan for screening all students and faculty upon return, and to ensure
        diagnostic testing for any students or faculty members who screen positive for potential COVID-
        19 infection upon return, especially including any individuals with recent international or long-
        distance travel, or travel from designated states with widespread community transmission of
        COVID-19, as identified through the New York State Travel Advisory;
    o   Residential isolation and quarantine: Isolation (for individuals with suspected or confirmed case
        of COVID-19) or quarantine (for individuals exposed to a suspected or confirmed case of COVID-
        19, or who have recently traveled internationally or in states with widespread COVID-19




                                                                                                                   18
    Case 1:20-cv-00651-GLS-DJS Document 87-7 Filed 10/20/20 Page 25 of 29



        transmission) of individuals residing on school grounds may become necessary and schools
        should develop plans, in consultation with the local health department, that specify where
        individuals will be residing (e.g., dedicated residence hall, hotel, home) and the support system
        that will be implemented to meet daily needs (e.g., food, medication, psychosocial, academic
        and/or other support) throughout the duration of their isolation or quarantine. Plans should
        include measures to monitor and provide medical care and other health services to students who
        test positive and are in isolation, need more advanced medical care, or who are awaiting test
        results; and
    o   Residence move-out: Plans need to be put in place for how students should safely depart
        residence halls in the event of a closure. Schools should consider policies for students who may
        not be able to depart campus quickly (e.g. international students).


III. PROCESSES
A. Screening and Testing
Health Screening and Temperature Checks
•   Responsible Parties must implement mandatory health screenings, including temperature checks, of
    students, faculty, staff, and, where applicable, contractors, vendors, and visitors to identify any
    individuals who may have COVID-19 or who may have been exposed to the COVID-19 virus.
    o   Temperature checks should be conducted per U.S. Equal Employment Opportunity Commission or
        DOH guidelines. Specifically, all individuals must have their temperature checked each day –
        ideally, at home, prior to departing to school – before entering any school facility. If an individual
        presents a temperature of greater than 100.0°F, the individual must be denied entry into the
        facility, or sent directly to a dedicated area prior to being picked up or otherwise sent home.
    o   Responsible Parties must also use a daily screening questionnaire for faculty and staff reporting
        to school; and periodically use a questionnaire for students, particularly younger students, who
        may require the assistance of their parent/legal guardian to answer.
        ▪   Responsible Parties are prohibited from keeping records of student, faculty, staff, and visitor
            health data (e.g., the specific temperature data of an individual), but are permitted to
            maintain records that confirm individuals were screened and the result of such screening
            (e.g., pass/fail, cleared/not cleared).
    o   Screening is strongly recommended to be conducted remotely (e.g. by electronic survey, digital
        application, or telephone, which may involve the parent/legal guardian), before the individual
        reports to school, to the extent possible; or may be performed on site at the school.
        ▪   Remote screening should be coordinated to identify individuals who should not go to school
            and should be referred to their health care provider for further evaluation and COVID-19
            testing.
        ▪   On-site screening should be coordinated in a manner that prevents individuals from
            intermingling in close or proximate contact with each other prior to completion of the
            screening.
    o   Screening for all students, faculty, staff, and, where practicable, visitors, contractors, and
        vendors, must be completed using a questionnaire that determines whether the individual has:
        (a) knowingly been in close or proximate contact in the past 14 days with anyone who has
            tested positive through a diagnostic test for COVID-19 or who has or had symptoms of
            COVID-19;
        (b) tested positive through a diagnostic test for COVID-19 in the past 14 days;




                                                                                                              19
    Case 1:20-cv-00651-GLS-DJS Document 87-7 Filed 10/20/20 Page 26 of 29



        (c) has experienced any symptoms of COVID-19, including a temperature of greater than
            100.0°F, in the past 14 days; and/or
        (d) has traveled internationally or from a state with widespread community transmission of
            COVID-19 per the New York State Travel Advisory in the past 14 days.
•   As able, Responsible Parties should consider implementing health screening practices for unscheduled
    visitors (e.g., members of the public allowed to use school grounds).
•   Refer to CDC guidance on “Symptoms of Coronavirus” for the most up to date information on
    symptoms associated with COVID-19.
    o   Please note that the manifestation of COVID-19 in children, although similar, is not always the
        same as that for adults. Children may be less likely to present with fever as an initial symptom,
        and may only have gastrointestinal tract symptoms, which should be taken into consideration
        during the screening process. Schools should also consider reminding parents/guardians that
        students may not attend school if they have had a temperature of greater than 100.0°F at any
        time in the past 14 days, even if a fever-reducing medication was administered and the student
        no longer has a fever.
•   Responsible Parties should remain aware that quarantine of students, faculty, or staff may be
    required after international travel or travel within certain states with widespread community
    transmission of COVID-19, pursuant to current CDC and DOH guidance, as well as Executive Order
    205.
Positive Screen Protocols
•   Any individual who screens positive for COVID-19 exposure or symptoms, if screened at the school,
    must be immediately sent home with instructions to contact their health care provider for assessment
    and testing.
    o   Students who are being sent home because of a positive screen (e.g., onset of COVID-19
        symptoms) must be immediately separated from other students and supervised until their
        parent/legal guardian or emergency contact can retrieve them from school.
    o   Responsible Parties should provide such individuals with information on health care and testing
        resources, if applicable.
    o   Responsible Parties must immediately notify the state and local health department about the case
        if diagnostic test results are positive for COVID-19.
•   Responsible Parties must require individuals to immediately disclose if and when their responses to
    any of the aforementioned questions changes, such as if they begin to experience symptoms,
    including during or outside of school hours.
•   Responsible Parties must establish policies, in consultation with the local health department(s), about
    the requirements for determining when individuals, particularly students, who screened positive for
    COVID-19 symptoms can return to the in-person learning environment. This returning to learning
    protocol must include at minimum documentation from a health care provider evaluation, negative
    COVID-19 testing, and symptom resolution, or if COVID-19 positive, release from isolation.
•   Responsible Parties must designate a central point of contact(s), which may vary by activity, location,
    shift or day, responsible for receiving and attesting to having reviewed all screening activities, with
    such contact(s) also identified as the party for individuals to inform if they later experience COVID-
    19-related symptoms or COVID-19 exposure, as noted on the questionnaire.
In-Person Screening
•   Responsible Parties must ensure that any personnel performing in-person screening activities,
    including temperature checks, are appropriately protected from exposure to potentially infectious




                                                                                                            20
    Case 1:20-cv-00651-GLS-DJS Document 87-7 Filed 10/20/20 Page 27 of 29



    individuals entering the facilities. Personnel performing screening activities should be trained by
    employer-identified individuals who are familiar with CDC, DOH, and OSHA protocols.
•   Screeners should be provided and use PPE, which includes at a minimum, an acceptable face
    covering or mask, and may also include gloves, a gown, and/or a face shield.


B. School Health Offices
•   Responsible Parties may consider developing testing systems in school facilities or self-testing
    systems in collaboration with local health departments or local health care providers, as able.
•   Responsible Parties must develop protocols for caring for a student, faculty, or staff member who
    develops COVID-19 symptoms during the school day. These protocols must include:
    o   Identification of a dedicated area to separate students, faculty, or staff with symptoms of COVID-
        19 from others until they can go home or to a health care facility, depending on severity of
        illness;
    o   Plans to ensure that symptomatic students who are waiting to be picked up remain under the
        visual supervision of a staff member who is socially distanced;
    o   PPE requirements for school health office staff caring for sick individuals, which must include both
        standard and transmission-based precautions. In areas with moderate to substantial community
        transmission, eye protection (i.e., goggles or face shield) should be added. When caring for a
        suspect or confirmed individual with COVID-19, gloves, a gown, and a fit-tested N-95 respirator
        should be used, if available (or surgical face mask and face shield, if not available), as well as eye
        protection. Please consult CDC guidance for additional information; and
    o   Required guidelines for cleaning and disinfection.
•   Responsible Parties must develop protocols for asthma-related acute respiratory treatment care using
    up to date standard of care:
    o   Nebulizer treatments and suctioning are identified by the CDC as aerosol-generating procedures
        requiring a N-95 mask fitted to the healthcare worker;
    o   Consult with students’ healthcare providers for alternate asthma medication delivery systems;
        and
    o   Consult with school maintenance and facilities department for environmental controls.


C. Tracing and Tracking
Metrics
•   Responsible Parties should identify clearly defined measures that will serve as warning signs that the
    level of COVID-19 transmission may be increasing in the school setting beyond an acceptable level,
    as defined by state and local health departments.
    o   Responsible Parties must include a process in their plan if/when COVID-19 cases are discovered
        at school, including closing areas or classes where individuals were infected or more broadly the
        entire school in consultation with the local health department.
    o   Responsible Parties may choose to modify operations prior to instituting school-wide closures to
        help mitigate a rise in cases.
Notification




                                                                                                             21
    Case 1:20-cv-00651-GLS-DJS Document 87-7 Filed 10/20/20 Page 28 of 29



•   Responsible Parties must notify the state and local health department immediately upon being
    informed of any positive COVID-19 diagnostic test result by an individual in school facilities or on
    school grounds, including students, faculty, staff, and visitors.
Tracing Support
•   In the case of an individual testing positive, Responsible Parties must develop plans to support local
    health departments in tracing all contacts of the individual, in accordance with the protocols, training,
    and tools provided through the New York State Contact Tracing Program. Confidentiality must be
    maintained as required by federal and state law and regulations. Responsible Parties must cooperate
    with state and local health department contact tracing, isolation, and quarantine efforts.
    o   If feasible, Responsible Parties may offer optional tracing and tracking technology (e.g., mobile
        applications) to streamline contact tracing and communication process among their students,
        faculty, staff, parents/legal guardians of students, and community.
    o   Responsible Parties should partner with local health departments to train faculty and staff to
        undertake contact tracing efforts for populations in school facilities and on school grounds, where
        feasible.
Quarantine, Isolation, and Return to School
•   State and local health departments will implement monitoring and movement restrictions of COVID-
    19 infected or exposed persons, including isolation or quarantine.
•   Responsible Parties must ensure that reporting plans are in place for individuals who are alerted that
    they have come into close or proximate contact with a person with COVID-19, and have been alerted
    to such exposure via tracing, tracking or other mechanism.
•   Responsible Parties should refer to DOH’s “Interim Guidance for Public and Private Employees
    Returning to Work Following COVID-19 Infection or Exposure” regarding protocols and policies for
    faculty and staff seeking to return to work after a suspected or confirmed case of COVID-19 or after
    the faculty or staff member had close or proximate contact with a person with COVID-19.


IV. SUBMISSION OF SCHOOL PLANS
Responsible Parties must submit an affirmation at the below link that they have read and understand this
guidance. Further, pursuant to this guidance, Responsible Parties must prepare and submit plan(s) for
reopening and operating during the ongoing emergency by July 31, 2020. If an extension is required,
Responsible Parties should contact DOH and either NYSED if they are a school district, BOCES, private
school, or NYSED-authorized charter school, or SUNY if they are a SUNY-authorized charter school, for an
extension. Plans should be presumed to be approved upon submission, unless otherwise notified by the
State that modifications are necessary to ensure compliance with this guidance.
Plans should reflect engagement with school stakeholders and community members (e.g., administrators,
faculty, staff, students, parents/legal guardians of students, local health care providers, and affiliated
organizations, such as unions, alumni, and/or community-based groups), particularly local health
department(s), and, in accordance with the minimum requirements referenced herein, cover: (1)
reopening of school facilities for in-person instruction, (2) monitoring of health conditions, (3)
containment of potential transmission of the 2019 novel coronavirus, and (4) closure of school facilities
and in-person instruction, if necessitated by widespread virus transmission.
Responsible Parties must conspicuously post completed reopening plans at the school and on their
website for faculty, staff, students, and parents and legal guardians of students to access.




                                                                                                            22
    Case 1:20-cv-00651-GLS-DJS Document 87-7 Filed 10/20/20 Page 29 of 29



School districts and BOCES should use the following submission form link to file their plans with
NYSED and DOH. DOH and/or NYSED may require such school districts and BOCES to modify their plans,
to the extent necessary to ensure compliance with this guidance. Plans will be made publicly available.
       https://forms.ny.gov/s3/PK-12-Education-Reopening-Plan, then select “School Districts and
       BOCES”


Charter schools should use the following submission form link to file their plans with DOH and their
authorizer (i.e., NYSED or SUNY). DOH and/or NYSED/SUNY may require charter schools to modify their
plans to the extent necessary to ensure compliance with this guidance. Plans will be made publicly
available.
       https://forms.ny.gov/s3/PK-12-Education-Reopening-Plan, then select “Charter Schools”


Private schools should use the following submission form link to file their plans with NYSED and DOH.
DOH and/or NYSED may require private schools to modify their plans to the extent necessary to ensure
compliance with this guidance. Plans will be made publicly available.
       https://forms.ny.gov/s3/PK-12-Education-Reopening-Plan, then select “Private Schools”




Additional safety information, guidelines, and resources are available at:
New York State Department of Health Novel Coronavirus (COVID-19) Website
https://coronavirus.health.ny.gov/
New York State Education Department Coronavirus (COVID-19) Website
http://www.nysed.gov/coronavirus
Centers for Disease Control and Prevention Coronavirus (COVID-19) Website
https://www.cdc.gov/coronavirus/2019-ncov/index.html
Occupational Safety and Health Administration COVID-19 Website
https://www.osha.gov/SLTC/covid-19/


At the link below, affirm that you have read and understand your obligation to
operate in accordance with this guidance:
https://forms.ny.gov/s3/ny-forward-affirmation




                                                                                                          23
